UN I TED STAT ES DIS TRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------- - ----------------------- - ---- ----x
ARTHUR FRIDMAN, on behalf of
themselves I ndividually , and on behalf           17 Civ . 6698
of all other simi l ar l y Situated
Plaintiffs ,                                         OPINION

                       Plaintiff ,

     - against -

GCS COMPUT ERS LLC ("GCS") , JIM GOTT LI EB,
TOM CROWN , ABC CORPORATI ON and
JOHN DOE 1 - 3 ,

                       Defendants .

--------------------------------------- - - -x

APPEARANCES:

           Attorneys for Pl a i nt i ff

           DANNY GRACE , PC
           222 Broadway , 19 th Floor
           New York , NY 10038
           By : Daniel Grace , Esq.


           Attorneys for Defendants

           SCOTT A. ROSENBERG P . C.
           2400 Jericho Turnpike , Suite 20 1
           Garden City Park , NY 11530
Sweet, D.J.



                Defendants GCS Computers, Inc., sued here as GCS

Computers LLC (" GCS " ) , Jim Gottlieb ("Gottlieb"), and Torn Crown

("Crown")       (co ll ect i ve ly, the "Defendants ") , have moved pursuant

to Rule 12(b) (6) of the Federal Rules of Civil Procedure to

dismiss the amended complaint dated April 17, 2018            ("Amended

Complaint") of plaintiff Arthur Fridman (" Fridman" or the

"Plaintiff") asserting claims under the Fair Labor Standard Act,

9 U.S.C.    §    207 , et seq.   ("FLSA"). Based upon the conclusions set

forth below, the motion is granted and the Amended Complaint is

dismissed.



  I. Prior Proceedings



                Plaintiff's first Complaint dated September 1, 2017

("First Complaint") was dismissed by this Court by opinion of

March 27, 2018       (the "March 27 Opin i on ").



                The First Complaint alleged, among other things, that

Defendants failed to pay proper overtime wages in v i o la tion of

the FLSA.




                                        1
          The March 27 Opinion dismissed the First Complaint and

granted Plaintiff leave to file an amended complaint. The

Amended Complaint was filed on April 17, 2018 . The allegations

in the Amended Complaint essentially repeat the allegations in

the First Complaint. The crux of the factual allegations, in

both complaints, as they relate to the extent of purported

unpaid overtime wages, are identical and provide as follows:

          Although Mr. Fridman [Plaintif] routinely and
          systematically worked a total of ten hours or
          more in excess of 40 hours per work week, as a
          matter of policy, Defendants did not, and have
          not even compensated Mr . Fridman properly at the
          minimum wage rate and/or overtime premium rate of
          pay and for any/or all hours worked in excess of
          40 hours per work week, nor have Defendants
          properly paid Mr. Fridman "spread hours"
          compensation for any occasion , on which Mr.
          Fridman works and/or worked over 10 hours per day
           (i .e. every Sunday, Tuesday, Frida y and Sat urday ,
          throughout the duration of his employment.

          Mr . Fridman would routinely work longer hours
          than which were listed on his pay slips. He would
          enter his hours into the employer's systems per
          procedure, however, when he received his pay the
          hours would be systematically and willfully
          reduced.

First Complaint~~ 26 , 2 7, 39 ; Amended Complaint 28 , 35] .



          The additional or supplemental facts in the Amended

Compla int are allegations relating to the pay slips attached

thereto as Exhibits 1-5. Based on the respective pay slips, the

Plaintiff alleges that he was not paid the proper overtime


                                  2
hours. No other facts, allegations, estimates or documents

relating to the alleged unpaid overtime are contained in the

Amended Complaint.



           Plaintiff alleged his typical workweek and that he

worked every holiday aside from Thanksgiving, and often on

weekends. Plaintiff was not afforded sick days or personal

vacation days. Amended Complaint 1 19, 24-27.



           Plaintiff also alleges that, despite the entries he

made into the company's clocking system, his hours were

subsequently "systematically and willfully reduced." Amended

Complaint 1 35.



           The instant motion to dismiss was heard and marked

fully submitted on July 25, 2018.



  II.   The Applicable Standard



        Rule 12 (b) (6)




           On a Rule 12(b) (6) motion to dismiss, all factual

allegations in the complaint are accepted as true and all

inferences are drawn in favor of the pleader. Mills v. Polar

                                  3
Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). A complaint

must contain "sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face.'"

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)   (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007))   (emphasis added). A

claim is facially plausible when "the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 663 (quoting Twombly, 550 U.S. at 556). In other

words, the factual allegations must "possess enough heft to show

that the pleader is entitled to relief." Twombly, 550 U.S. at

557   (internal quotation marks omitted).



           While "a plaintiff may plead facts alleged upon

information and belief 'where the belief is based on factual

information that makes the inference of culpability plausible,'

such allegations must be 'accompanied by a statement of the

facts upon which the belief is founded.'" Munoz-Nagel v. Guess,

Inc., No. 12 Civ. 1312 (ER), 2013 WL 1809772, at *3 (S.D.N.Y.

Apr. 30, 2013)   (quoting Arista Records, LLC v. Doe 3, 604 F.3d

110, 120 (2d Cir. 2010) ); Prince v. Madison Square Garden, 427

F. Supp. 2d 372, 384   (S.D.N.Y. 2006); Williams v. Calderoni, 11

Civ. 3020 (CM), 2012 WL 691832, at *7   (S.D.N.Y. Mar. 1, 2012)).

The pleadings, however, "must contain something more than .
                                  4
a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action." Twombly, 550 U.S. at 555

(citation and internal quotation omitted).



  III. The FSLA Claim is Dismissed



          Plaintiff identifies five pay periods where he alleges

that he was not paid for overtime worked during each pay period.

To support these allegations, Plaintiff attached his pay slips

for the relevant pay period to establish that Plaintiff was paid

on a bi-weekly basis (which would include two seven-day work

weeks). According to Defendants, however, Plaintiff was paid on

a bi-monthly basis and therefore the pay periods identified

amount to paid work days in excess of two seven-day works weeks.

(Amended Complaint~~ 29-33, Exhibits 1-5).



          The Defendant's contention is established by counting

the days for each pay period on the respective pay slip (i.e.

(i) October 15, 2016 through October 31, 2016 (15 days);      (ii)

November 1, 2016 through November 15, 2016 (15 days);      (iii)

December 16, 2016 through December 31, 2016 (16 days);      (iv)

January 1, 2017 through January 15, 2017    (15 days); and (v)

January 16, 2017 through January 31, 2017    (16 days).   (Amended

Complaint~~ 29-33, Exhibits 1-5).
                                5
             Plaintiff's conclusory allegations of unpaid overtime,

which are contradicted by the pay slips attached to the Amended

Complaint, do not give rise to a FLSA claim despite Plaintiff's

argument that the Court must accept the allegations set forth in

the Amended Complaint as true, without further inquiry.



             In his opposition, the Plaintiff does not dispute that

he was paid on a bi-monthly basis or that his calculations of

unpaid overtime arc incorrect. Plaintiff is therefore asking the

Court to accept incorrect allegations as true, which is not the

legal standard when deciding a motion to dismiss. See.

Fernandez-Montes v, Allied Pilots Ass'n, 987 F.2d, 278,284         (5th

Cir. 1993)    (Conclusory allegations or legal conclusions

masquerading as factual conclusions will not suffice to prevent

a motion to dismiss); Ashcroft v. Iqbal,     556 U.S. 662,   669

(2009)    (Only complaints that state a "plausible claim for

relief' can survive a Rule 12(b) (6) motion to dismiss); Harris

v. Mills,    572 F 3d 66 (2d Cir. 2009)   (Determining whether a

complaint docs so is a "context specific task that requires the

reviewing court to draw on its judicial experience a common

sense."); Nakabata v. New York Presbyterian Healthcare Sys.,

Inc.,    723 F. 3d 192 (2d Cir. 2013)   (To survive a motion to



                                   6
dismiss, a complaint must state a claim to relief that is

plausible on its face).



               Taking int o consideration Plaintiff's flawed

calculations and the remaining allegations which are identical

to those in the first dismissed complaint, the Amended Compla int

fails to state a claim under the FLSA as specified by Lundy v.

Catholic Health Sys. of Long Island, Inc.,        Nakahata v. New York-

Presbyterian Healthcare System, Inc.,        723 F.3d 192 (2d Cir .

2013); DeJesus v. HF Management Services, LLC, 726 F. 3d 85 (2d

Cir.2013). The cla ims are simply not plausible.



               In addition, Defendants have also produced Plaintiff's

timesheets for the pay periods identified in the Amended

Complaint.



               When consider ing a motion to dismiss for failure to

state a claim, the Court may only consider (1) facts alleged in

the compla int and documents attached to it or in corporated in it

by reference,      (2) documents 'in teg ral' to the complaint and

relied upon in it, even if not attached or incorporated by

referen ce ,    (3) documents or inf orma ti o n contained in defendant's

motion papers if plaintiff has knowledge or possession of the

material and relied on it in framing the complaint,         (4) public
                                      7
disclosure documents required by law to be, and that have been,

filed with the Securities and Exchange Commission, and (5) facts

of which judicial notice may properly be taken under Rule 201 of

the Federal Rules of Evidence. Environmental Servs. V. Recycle

Green Services, 7 F. Supp.2d 260, 270      (E .D.N.Y. 2014)   (quoting

In re Merrill Lynch   &   Co. , 273 F. Supp.2d 351, 356 -67   (S.D.N.Y.

2003)). See also, Chambers v. Time Warner, Inc.,       282 F.3d 14 7

(2d Cir. 2002); Int'l Audiotext Network v. American Tel.         &   Tel.

Co., 62 F.3d 69, 72   (2 nd Cir. 1995)   (holding a court may take a

document into consideration without converting a motion to

dismiss to a summary judgment motion, even if the document was

not attached to the Complaint, when said document is integral to

the complaint) .



          The Affidavit of Mary Collins, submitted in connection

with the Dismissal Motion, along with the timesheets attached

thereto, conf irm that Plaintiff was paid on a bi-monthly basis

and for each overt ime hour worked by Plaintiff during the pay

periods in question. The timesheets attached to the Collins

affidavit are consistent with the pay slips attached to the

Amended Complaint and are also not disputed by Plaintiff.




                                    8
           In opposition , the Plaintiff does not argue that the

Collins affidavit , and the timesheets attached thereto, should

not be considered in the context of a motion to dismiss , but

instead argues in general terms that the Court should consider

allegati o ns from the Amended Complaint alone when deciding the

instant motion. But courts have discretion t o determine whether

to accept the submission of any material beyond the pleadings

offered in conjunction with a Rule 1 2(b) (6) motion .

Envir onmental Servs.,   7 F. Supp.2d at 2 70. In it s discretion,

this Court may consider extrinsic evidence, such as the

timesheets, when deciding a motion to dismiss , espec ial ly where ,

as here, the time records are referenced in the Amended

Complaint. See Serrano v. Rockmore, 132 F. Supp . 3d 390    (E .D. N.Y.

2015)   (Court considered extrinsic evidence in support of a

motion to dismiss an FLSA claim).



           In his Amended Complaint, the Plaintiff (i)     references

the particular time period covered by the timesheets which

alleges unpa i d overtime,   (ii) alleges that Defendants have the

information regarding the actual hours worked and submitted by

Plaintiff in their possession, and (iii) alleges that

Defendants' failure to accurately record, report , and/or

preserve records of its employees i s sufficient to determine

their wages , hours and other conditions and practice of
                                   9
employment in violation of the FLSA.   (Amended Complaint~~ 29-

33, 36, 41).



          The Plaintiff cannot on one hand claim in his Amended

Complaint that Defendants' records will establish the overtime

hours worked, and then object to their production. Since the

timesheets and the relevant time periods related thereto are

referenced in the Amended Complaint, the time records are

central and integral to the Amended Complaint and should be

considered with the Dismissal Motion. See Jones v. Halstead Mgmt

Co. LLC, 61 F. Supp.3d 324, 31 (S.D.N.Y. 2015)   (When the

document reflects a factual issue and the complaint specifically

refers to the contents, the Court can deem the document in the

complaint and therefore subject to consideration in its review

of the adequacy of the allegations); Lopez-Serrano v. Rockmore,

132 F. Supp.3d 390, 399 (E.D.N.Y. 2015).



          The Plaintiff in his opposition does not dispute that

he was paid on a bi-monthly basis, that his overtime

calculations are incorrect, or otherwise explain the flaw in his

pleadings. Instead, the Plaintiff argues that dismissal is not

warranted because Defendants only selected "one example to

advance their new argument that his actual work week is

compensated or recorded correctly in his pay slips." However,
                               10
the Collins affidavit, submitted with the instant motion,

clearly addresses each pay period identified in the Amended

Complaint as follows:



          For instance, Mr. Fridman claims that, based on
          his pay slip, for pay period October 16, 2016
          through October 31, 2016, he worked a total of
          89.5 hours, -of which 9.5 hours is statutory
          overtime. However, what Mr. Fridman does not
          realize is that this pay period encompasses 15
          days, and not 14 days (which is 2 statutory work
          weeks, plus 1 day). As such, Mr. Fridman worked
          40 hours the week of October 16, 2016 through
          October 23, 2016, 41.5 hours the week of October
          24, 2016 through October 30, 2016, and 8 hours on
          October 31, 2016. Mr. Fridman was paid 1.5 hours
          in overtime for this pay period. Thus, for this
          pay period, Mr. Fridman was paid for all overtime
          worked. A copy of the relevant timesheet
          evidencing same is attached as Exhibit A.

          Mr. Fridman claims that, based on his pay slip,
          for pay period November 1, 2016 through November
          15, 2016, he worked a total of 96 hours, of which
          16 hours is statutory overtime. However, what Mr.
          Fridman does not realize is that this pay period
          encompasses 15 days, and not 14 days (which is 2
          statutory work weeks, plus 1 day). As such, Mr.
          Fridman worked 32 hours the week of November 1,
          2016 through November 6, 2016, 48 hours the week
          of November 7, 2016 through November 13, 2016,
          and 16 hours on November 14 and November 15,
          2016. Mr. Fridman was paid 8 hours in overtime
          for the week of November 7, 2016 to November 13,
          2016. Thus, for this pay period, Mr. Fridman was
          paid for all overtime worked. A copy of the
          relevant timesheet evidencing same is attached as
          Exhibit B.

          Mr. Fridman claims that, based on his pay slip,
          for pay period December 16, 2016 through December
          31 , 2016, he worked a total of 116.5 hours, of
          which 36.5 hours is statutory overtime. Notably,
                               11
Mr. Fridman was paid for Christmas but did not
work . However, what Mr. Fridman does not realize
is that this pay period encompasses 16 days, and
not 14 days (which is part of 3 work weeks and
more than two statutory work weeks). As such, Mr.
Fridman worked 24.5 hours the week of December
16, 2016 through December 18, 20 1 6 , 41.5 hours
the week of December 19, 2016 through December
25, 2016 , and 50.5 hours for the week of December
26 , 2016 to December 31, 2016 , Mr. Fridman was
paid 20 .5 hours in overtime for this pay period.
Thus, for this pay period, Mr. Fridman was paid
for all oveltimc worked. A copy of the relevant
timesheet evidencing same is attached as Exhibit
C.

Mr . Fridman claims tha t , based on his pay slip,
for pay period January 1, 2017 thr ough January
15, 2017 , he worked a total or 107 h ours , of
which 27 hours is statutory ove rtime. However ,
what Mr. Fridman does not realize is that this
pay period encompasses 15 days, and not 14 days
(which is 2 statutory work weeks, plus 1 day). As
such, Mr. Fridman was paid as a holiday on
January 1, 2017 , worked 53 hours the week of
January 2 , 2016 through January 8 , 2016 , and 46
hours the week of January 9 , 20 17 through January
15, 2017 . Mr . Fridman was paid 19 hours in
overtime for this pay period . Thus, for this pay
period, Mr. Fridman was paid for all overtime
worked. A copy of the relevant timesheet
evidencing same is attached as Exhibit D.

Mr. Fridman claims that, based on his pay slip,
for pay period January 16, 20 17 through January
31 , 2017 , he worked a total of 108.5 hours, of
which 28 . 5 hours is statutory overtime. However,
what Mr. Fridman does not realize is that t his
pay period encompasses 16 days, and not 14 days,
which is 2 statutory work weeks, plus 2 days. As
such, Mr. Fridman worked 49.5 hours the week of
January 16, 2017 through January 22, 2017 , 41.5
hours the week of January 23 , 2017 through
January 29 , 2017, and 9 hours on January 30 , 2017
and 85 hours on January 31 , 20 17. Mr. Fridman was
paid 12.5 hours in overtime for this pay period .
Thus, for this pay period, Mr. Fridman was paid

                      12
             for all overtime worked. A copy of the relevant
             timesheet evidencing same is attached as Exhibit
             E.


(Collins Aff . 1 19 - 23, Exhibits A- E) .



             Plaintiff's argument that Defendants have only

addressed one pay period (i.e . , October 1 6-October 31) is not

accurate. The Defendants have addressed each pay period

identified by the Plaintiff and conclusive l y demonstrated that

Pl aintiff was paid properly for all overtime worked and that the

allegations of unpaid overtime were based on a false premise.



  IV.    Supplemental Jurisdiction over the NYLL Claim is Declined



            Courts in this Circuit, in their discretion, decline

to exercise supplemental jurisdiction where the court has

dismissed all claims arising under federal law. See Klein        &    Co.

Fixtures v. Ed . Of Trade of City of New York , 464 F . 3d 255 , 262

(2 nd Ci r . 2006)   (It is well settled that where , as here , the

federal claims are eliminated in the early stages of litigation ,

courts shou l d generally decline to exercise pendent jurisdiction

over remaining state court claims . ) .




                                     13
           In his opposition , Plaintiff does not address the

authority cited by Defendants but merely asserts that the state

law c laims must survive since "the y derive from a ... nucleus of

operative fact common to the jurisdiction conferring claim."

While this may be true,   Plaintiff fails t o address whether the

state law claims should proceed if the FLSA claims are

dismissed. The Court declines to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c) and dismisses any

remaining state court c l aims on the grounds that there is no

independent jurisdictiona l basis for the Court to hear the

claims .




                                 14
  V. Conclusion




           Based on the conclusions set forth above, the

Defendants ' Motion to dismiss the Amended Complaint is granted .



            It is so ordered.




New Yord    NY
March (    , 2019




                                     ROBERT W. SWEET
                                         U.S.D.J.
                                15
